11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT


In the matter of J.H.N.,                    * From the 70th District Court
                                              of Ector County
                                              Trial Court No. B-30,621.

No. 11-19-00039-CV                          * March 29, 2019

                                            * Per Curiam Memorandum Opinion
                                              (Panel consists of: Bailey, C.J.,
                                               Stretcher, J., and Wright, S.C.J.,
                                               sitting by assignment)
                                               (Willson, J., not participating)

      This court has considered Appellant’s motion to dismiss this appeal and
concludes that the motion should be granted. Therefore, in accordance with this
court’s opinion, the appeal is dismissed.